 

 

 

Exhibit 10.1

 

August 28, 2019

 

Yossi Aloni

c/o SeaChange International, Inc.

 

Dear Yossi:

 

Congratulations! I am pleased to confirm our offer to you to become SeaChange
International, Inc.’s President and Chief Executive Officer, effective as of
August 29, 2019.

 

The starting salary for this position is $430,000.00 which will be paid
bi-weekly. Your annual targeted award in the Short-Term Incentive Plan (“STI”)
will be 100% of your base salary. For fiscal 2020, both your discretionary bonus
opportunity of 20% of your then base salary of $325,000 and your Sales Incentive
Compensation Plan (“Incentive Plan”) that were offered to you in the offer
letter dated December 18, 2018 will cease to accrue to your benefit as of
midnight on August 28, 2019 and will calculated on a pro-rata basis for seven
twelfths (7/12) and paid to you based on your achievement of the respective
goals following the close and sign off of the Form 10-K for the year ended
January 31, 2020. In your new capacity as President and CEO you will be eligible
to participate in our fiscal 2020 STI on a pro-rata basis for five twelfths
(5/12) and therefore a target payment of $179,166.  Performance metrics will be
determined prior to August 29, 2019 under separate cover.

 

In addition, the Compensation Committee has approved a one-time grant of 200,000
stock options (the “Option Award”) exercisable at the price of the Common Stock
on September 4, 2019, with 50,000 shares to vest on September 4, 2020 and 12,500
on a quarterly basis thereafter.

 

You will be eligible to continue to participate in and to receive benefits under
any Company group medical, dental, life, disability or other group insurance
plans and 401K Plan on the same basis as other employees of the Company.

 

In addition to all of the above, you will be covered under your existing Change
in Control Agreement, dated as of January 1, 2019.

 

If your employment with SeaChange is terminated by SeaChange without Cause
(other than on account of death or Disability) and you are not entitled to
payment pursuant to your Change in Control Agreement in connection therewith,
subject to your execution of a general release and satisfaction agreement, in
form and substance acceptable to the SeaChange, which shall include, without
limitation, a noncompete provision of one year, you will be entitled to (i) a
one-time payment in an amount equal to the sum of 12 months of Base Salary,
payable over 12 months in equal monthly instalments, subject to applicable
withholding, and (ii) an amount of your Annual Bonus determined based on
performance targets pro rated to the date of termination and based on actual
performance through date of termination (with the RSU portion of the Annual
Award to be subject to vesting on the last day of the following fiscal
year).  Capitalized terms used



--------------------------------------------------------------------------------

 

 

in this paragraph not otherwise defined in this letter shall have the meanings
assigned to such terms in the Change in Control Agreement.

 

With the exception of the matters outlined in the attached Change in Control
Agreement, please be advised that neither this letter nor its terms, constitutes
a contract of employment, or a guarantee of employment for a specific period of
time.

 

We look forward to your acceptance.

 

Sincerely,

 

/s/ Mark Bonney

 

Mark Bonney

Executive Chair, SeaChange International, Inc.

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Yossi Aloni

 

Yossi Aloni

Date:August 29, 2019

